McCay, Judge.
1. The broadest power to the corporation bearing upon the authority to make the indorsement sought to be-enjoined, is the amended charter, act of 1871, ¡¡age 121. ■ That act authorizes the city to “subscribe to stock in railroads,” if it does so at all, by implication only, and perhaps the true construction of it would be that even if there were to be a special grant to subscríbelo such stock it could only be done by a vote of the peopde as there prescribed. But admitting that this act, by implication, confers the power, it by no means follows that under a power to “subscribe stock,” is included the power to indorse the bonds of the company. The one power implies * consideration, the city gets the stock; the other is gratuitous, is in its. very nature ultra vires, since it is entering into a contract of suretyship: 1 Dillon on M. Cor., section 393; 3 Kernan, (N. Y.,) 314; 3 Louisiana R., 294. Even partners can*177not do this without special agreement: Code, section 1914. Such powers to a municipal corporation especially ought to be construed strictly, as they involve the right of taxation upon the people, since, if the power to contract the obligation exists, the right to tax to pay the debt would seem to follow as a necessary corollary. It is useless to cite authorities at this day to establish the proposition that these bodies have no powers except those granted, and that the 'grants are to be strictly construed.
2. Nor does the general act of 1874, help the matter. Our construction of that act is, that it confers no power to issue bonds at all; that it only regulates the manner in which bonds shall be issued, in cases where the power to issue has been, or may be, granted by the legislature. And this idea is* we think, not only plain from the general language of the law, but it is distincely indicated by the last section, which excludes bonds issued under acts passed by the (then) present législature from the operation of the act. It would be a very large assumption, we think, to suppose that it was the intent of the legislature to authorize any municipal corporation to issue bonds at its pleasure, provided two-thirds of the people agree to it, and we do not give the act such a construction.
3. The objects of a municipal corporation, are, in the main, the preservation of order, and the doing of such acts for the public good as cannot well be done by private enterprise. But here is a private enterprise, and it is insisted that it is within the scope of municipal power, not to build a street road, but to aid, by a donation of the credit of the city a private coporation, to build it, and to take the profits of it. We do.not think this is within the ordinary scope of municipal authority, nor can any authorities, as we believe, be found carrying the objects of a corporation that far. We are clear that the proposed indorsement is ultra vires, and that the injunction should have been granted.
Judgment reversed.